          Case 9:18-cv-00154-DWM Document 60 Filed 09/04/19 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


AMERICAN CIVIL LIBERTIES                           CV 18–154–M–DWM
UNION, AMERICAN CIVIL
LIBERTIES UNION FOUNDATION,
and AMERICAN CIVIL LIBERTIES
UNION OF MONTANA                                          ORDER
FOUNDATION, INC.,

               Plaintiffs,

       vs.

DEPARTMENT OF DEFENSE,
DEPARTMENT OF HOMELAND
SECURITY, DEPARTMENT OF THE
INTERIOR, and DEPARTMENT OF
JUSTICE,

               Defendants.


      The Court having considered Plaintiffs’ Unopposed Motion to Set Status

Conference and for Extension of Time to File Motion for Attorneys’ Fees, and

good cause appearing,

      IT IS ORDERED that the motion (Doc. 59) is GRANTED IN PART. The

Court declines to schedule a telephonic status conference. After review of the

motion,

      IT IS FURTHER ORDERED that counsel for Plaintiffs shall file their

                                         1
       Case 9:18-cv-00154-DWM Document 60 Filed 09/04/19 Page 2 of 2



Motion for Attorneys’ Fees thirty days following Defendants’ final compliance

with the Court’s August 21, 2019 Opinion and Order (Doc. 57).

      DATED this 4th day of September, 2019.




                                        2
